PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/749,527
Filing Date: 1 Feb 2018
Appellant(s): Berger et al.



__________________
Jian Jiang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/22.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/16/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, 12, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) in view of Sprenger et al. (US 2013/0251844).
Regarding Claim 1:  Prieto discloses administering to infants and children a composition containing fucosylated and N-acetylated oligosaccharides [abstract; col. 2, lines 60-64].  Prieto does not disclose other types of human milk oligosaccharides in the composition. Prieto discloses that the composition is fed to infants when breastfeeding is discontinued, for supplementing with breast feeding or when breast feeding is not adopted [col. 10, lines 31-34].  Prieto discloses that the composition is appropriate for healthy infants or infants with specialized needs [col. 3, lines 47-51].
Prieto does not disclose promoting and/or inducing in a formula-fed infant infants or young children child a global microbiota in the gut that is closer to the global microbiota in the gut of an infant infants or young child children fed exclusively with human breast milk, in comparison to the global microbiota in the gut of infants or young children fed predominantly or exclusively with a conventional nutritional composition.
Prieto does not disclose wherein the global microbiota in the gut comprises a composition and/or a function of the entire microbiota in the gut.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the human milk oligosaccharides of Prieto would have improved the gut function of infants as disclosed in Sprenger.  Further, it would been obvious to feed the composition to infants born by cesarean section as in Sprenger since Prieto discloses that the composition can be fed to healthy infants and infants with specialized needs.  Infants born by cesarean can be considered healthy or they can have needs such as a weaker immune system due to the fact that they are not exposed to good bacteria in the birth canal.  Therefore, the composition of Prieto would have been useful to infants born via cesarean section as well.
Prieto and Sprenger do not explicitly disclose “promoting and/or inducing in infants or young children a global microbiota in the gut that is closer to the global microbiota in the gut of infants or young children fed exclusively with human breast milk, in comparison to the global microbiota in the gut of infants or young children fed predominantly or exclusively with a conventional nutritional composition not comprising said oligosaccharides”.  However, claim 1 recites the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not 
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding Claims 2-5:  Prieto discloses as discussed above in claim 1.  Prieto further discloses 2’ fucosyllactose, 3’ fucosyllactose, lacto-N-tetraose, lacto-N-fucopentanoses I-V [col. 3, lines 21-39]. Regarding claim 3, since Prieto discloses 2’FL a 2’fucosyl epitope is inherently present.
Regarding Claim 6: Prieto discloses as discussed above in claim 1.  Prieto further discloses lacto-N- neotetraose [col.3, lines 34-36]. 
Regarding Claim 7: Prieto discloses as discussed above in claim 1.  Prieto further discloses 2’ fucosyllactose and lacto-N- neotetraose [col. 3, lines 21-39].
Regarding Claim 8:   Prieto discloses as discussed above in claim 1. Prieto further discloses about 130 mg/L to about 3500 mg/L (.130 g/L to 3.50 g/L) 3-Fucosyllactose [col. 4, lines 43-46]; Lacto-N-Fucopentaose about 50 mg/L to about 3300mg/L (about .050g/L to about 3.30 g/L) [col. 4, lines 59-61].
Regarding the amounts of oligosaccharides, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Prieto overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. 
Regarding Claim 9:   Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the nutritional composition further comprises at least one of another 
Sprenger further discloses GOS in combination with human milk oligosaccharides [0015; 0046; 0066]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Prieto to include the GOS prebiotic of Sprenger in the infant formula.
Regarding Claim 11:  Prieto discloses as discussed above in claim 1.  Prieto further discloses infant formula [col. 4, lines 18-22].  
Regarding Claim 12:  Prieto discloses as discussed above in claim 1.  Prieto discloses formulas for infants under one year [col. 10, lines 30-34].  Sprenger further discloses the age of infants at under 12 months [0020].
Regarding the age of infants, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Sprenger overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.
Regarding Claim 14:  Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the global microbiota in the gut comprises at least one of a relative taxonomic abundance, a diversity, an activity, or a functionality of said microbiota. 
Sprenger further discloses reestablishing the balance of the gut bacteria which is synonymous with diversity [0086].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the nutritional composition of Prieto would have balanced the gut as in Sprenger 
Regarding Claim 15:   Prieto discloses as discussed above in claim 1.  Prieto discloses wherein the promotion and/or induction comprises an up-regulation of a population of Bifidobacterium and/or a down regulation of a populations of Escherichia and/or Peptostreptococcaceae, in comparison to the global microbiota in the gut of the infant or young child fed predominantly or exclusively with the conventional nutritional composition not comprising the at least one fucosylated oligosaccharide and the at least one N-acetylated oligosaccharide of the nutritional composition.  
Sprenger further discloses stimulation of the growth (upregulation) of Bifidobacterium [0086; 0089].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the nutritional composition of Prieto would have stimulated the growth of Bifidobacterium as in Sprenger since both compositions contain beneficial oligosaccharides and Sprenger discloses composition containing the oligosaccharides as having a beneficial effect in increasing the Bifidobacterium in the gut.
Regarding Claim 17-18:  Prieto discloses as discussed above in claim 1.   However, claim 17-18 recites the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 19:  Prieto discloses as discussed above in claim 1.  Further, the Examiner notes that Applicants appear to be using their own tests for determining alpha diversity as a way of characterizing a known product in a manner not specifically reflected by the prior art of record.  The Examiner maintains that since Sprenger discloses the recited method that he results would be the same.
Regarding Claim 21:  Prieto discloses as discussed above in claim 1.  Prieto discloses feeding nutritional compositions up to one year in age as discussed above [Ex. 2-8].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Prieto overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 23:  Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the formula-fed infant or young child is an infant or a young child suffering or having suffered from gut infection and/or gut inflammation.
However, claim 23 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) and Sprenger et al. (US 2013/0251844) as applied to claim 1 above and in further view of Rochat et al. (WO 2009/144137).
Regarding Claim 10:  Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the composition further comprising comprises at least one probiotic in an amount of from 103 to 1012 cfu/g of the composition (dry weight).
Rochat discloses infant formula containing oligosaccharides and probiotics at 103 to 1012 cfu/g of the composition [pg. 16, lines 13-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Prieto to include probiotics at 103 to 1012 cfu/g of the composition as in Rochat in order to provide a beneficial effect of the probiotics and since the amounts in Rochat help establish gut flora [pg. 3, lines 30-36; pg. 4, lines 25-36].
Regarding Claim 16: Prieto discloses as discussed above in claim 1.  Prieto does not disclose the reduction of pathogen.
Rochat discloses reducing the amounts of pathogens [pg. 4, lines 11-13, 34-36].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of modified Prieto would have been capable of reducing pathogens as in Rochat in that the use of components such as oligosaccharides and bifidobacterium in the infant formula increase the resistance of pathogens and favors the growth of beneficial bacteria. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) and Sprenger et al. (US 2013/0251844) as applied to claim 1 above and in further view of Fitzgerald (US 2013/0266684).
Regarding Claim 20:  Prieto as modified discloses as discussed above in claim 1.  Prieto does not disclose measurable stools.
Fitzgerald discloses measurable stools [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of modified Prieto as modified would have had stools containing .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) and Sprenger et al. (US 2013/0251844) as applied to claim 1 above and in further view of Garcia-Rodenas et al. (US 2014/0286908).
 Regarding Claim 23:  Prieto as modified discloses as discussed above in claim 1.  Prieto does not disclose wherein the formula-fed infant or young child is an infant or a young child suffering or having suffered from gut infection and/or gut inflammation.
Garcia-Rodenas discloses a composition containing human milk oligosaccharides and that the composition helps infants with intestinal inflammation [abstract; 0003; 0011; 0078; 0082]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of modified Prieto as modified would have been effective in helping infants with intestinal inflammation since Garcia-Rodenas disclosing using human milk oligosaccharides for this purpose and since Prieto incorporates human milk oligosaccharides in its infant formulation and indicates it use for infants with specialized needs and since Sprenger incorporates human milk oligosaccharides and seeks to establish a balanced flora especially in infants born by cesarean section.
 (2) Response to Argument
On pages 7-9, the Appellants assert that the references alone or in combination do not render the claims obvious because one would not have combined the references to administer a nutritional composition containing fucosylated oligosaccharides and N-acetylated oligosaccharides to an infant or young child having a fragile or unbalanced microbiota.  The Appellants assert that Prieto discloses that administering a nutritional composition to normal healthy children or those 
The Examiner disagrees with Appellants assertions.  Prieto discloses a nutritional composition, for infants, containing fucosylated oligosaccharides and N-acetylated oligosaccharides as the only human milk oligosaccharides present.  Prieto discloses providing a therapeutic effect by administering the nutritional composition to infants [col. 4, lines 31-38] and that the nutritional composition is not only for healthy infants but for those with specialized needs [col. 3, lines 45-52].  The (e.g.) following “specialized needs”, in Prieto, does not limit the specialized needs to metabolic disorders because it is merely an example.  Prieto discloses that amounts of the ingredients in the nutritional formula can be modified for their intended therapeutic effect.  Sprenger was incorporated for its teaching of feeding cesarean born babies a nutritional supplement containing human milk oligosaccharides [0086].  Sprenger also speaks to establishing a normal healthy flora to the gut of an infant and discloses issues in cesarean born babies [0086].  
It would have been obvious to one of ordinary skill in the art to modify the method of Prieto to include babies born by cesarean section as a target subject as in Sprenger since, like Sprenger, Prieto is a human milk oligosaccharide based nutritional supplement that is suitable for infants and those with specialized needs, and is able to provide a therapeutic effect.  Infants born by cesarean can be considered healthy or they can have issues such as a weakened immune system due to the fact that they were not exposed to good bacteria in the birth canal.   Further, Prieto does speak to the ability of oligosaccharides to protect infants from infections of the gastrointestinal tract [Prieto col.1, lines 60-65].  Therefore, the composition of Prieto would have been useful to infants born via cesarean section.  
On page 9, the Appellants assert that Sprenger does not contain only fucosylated and N-acetylated oligosaccharides.  The Appellants also assert that the Examiner made an improper 
The Examiner disagrees because Prieto discloses all of the claim limitations for the nutritional composition which is subsequently administered to infants.  Although Sprenger disclosed feeding 3 human milk oligosaccharides (HMOs) to infants,  Prieto already disclosed the nutritional composition within the claimed method.  Sprenger  was incorporated for its teaching of feeding a nutritional composition containing HMOs to babies born by cesarean section.  As discussed above the Examiner maintains that it would have been obvious to modify the subject of Prieto to include babies born by cesarean section.
Further, to clarify the Examiner’s statement that the claims are not limited to only the claimed oligosaccharides, the Examiner notes that claim 9 allows for other oligosaccharides.  Claim 9 does not differentiate between human milk oligosaccharides and other beneficial oligosaccharides.  Therefore claim 9 not only allows additional oligosaccharides but its general connotation appears to include oligosaccharides regardless of its source or category (inclusive of other human milk oligosaccharides).
On pages 9-10, the Appellants assert that the Examiner has used hindsight reasoning in reaching the Appellants claimed invention.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Here the Prieto reference disclosed all of the structural limitations of the nutritional formulation in the claim and overall most of the limitations of the claim.  Prieto was only lacking in the type of need an infant may have (i.e. baby born by cesarean; having gut microbiota issues).  The Sprenger reference disclosed a composition containing fucosylated and N-acetylated oligosaccharides and that compositions containing the oligosaccharides can be administered to a baby born by cesarean and that such a composition helps balance bacteria in the gastrointestinal tract.  Regarding the preamble, the Examiner maintains that the preamble is an intended use; that the prior art structure is capable of performing the intended use  and that therefore it meets the claim limitations.  
The declarant asserts that the references have been mischaracterized and have been based on hindsight reasoning.  The declarant asserts that Prieto is directed towards healthy children; that Sprenger discloses the necessary use of sialylated oligosaccharides where the claims do not call for them.
On pages 11-12, the Appellants assert that Rochat is relied upon to meet the recitation of claim 10, but does not remedy the deficiencies of Prieto and Sprenger. The Appellants assert that Rochat does not teach feeding to an infant or young child “having a fragile or unbalanced microbiota or dysbiosis of microbiota, infants born by Caesarean-section, infants born small for gestational age or with low birth weight, hospitalized infants/young children, infants/young children treated or having been treated by antibiotics, and infants/young children suffering or having suffered from gut infection and/or gut inflammation, and combinations thereof.”
The Examiner disagrees and maintains that Rochat was relevant and taught the limitation of claim 10 wherein probiotics at 10 3 to 1012 cfu/g of the nutritional composition were added.  The 
On pages 12-13, the Appellants assert that Rochat is relied upon to meet the recitation of claim 16, but does not remedy the deficiencies of Prieto and Sprenger. The Appellants assert that Rochat does not teach feeding to an infant or young child “having a fragile or unbalanced microbiota or dysbiosis of microbiota, infants born by Caesarean-section, infants born small for gestational age or with low birth weight, hospitalized infants/young children, infants/young children treated or having been treated by antibiotics, and infants/young children suffering or having suffered from gut infection and/or gut inflammation, and combinations thereof.”
The Examiner disagrees and maintains that Rochat was relevant and taught the limitation of claim 16 wherein the nutritional composition reduces pathogens.  The Examiner also maintains that Prieto and Sprenger were not deficient for the reasons discussed above.
On pages 13-14, the Appellants assert that Fitzgerald is relied upon to meet the recitation of claim 20, but does not remedy the deficiencies of Prieto and Sprenger.  The Appellants assert that Fitzgerald does not teach feeding to an infant or young child “having a fragile or unbalanced microbiota or dysbiosis of microbiota, infants born by Caesarean-section, infants born small for gestational age or with low birth weight, hospitalized infants/young children, infants/young children treated or having been treated by antibiotics, and infants/young children suffering or having suffered from gut infection and/or gut inflammation, and combinations thereof.”
The Examiner disagrees and maintains that Fitzgerald was relevant and taught the limitation of claim 20 wherein the induction of global microbiota is measurable in stools.  The Examiner also maintains that Prieto and Sprenger were not deficient for the reasons discussed above.
On pages 14-15, the Appellants assert that Garcia-Rodenas is relied upon to meet the recitation of claim 23, but does not remedy the deficiencies of Prieto and Sprenger.  The Appellants 
The Examiner disagrees and maintains that Garcia-Rodenas was relevant and taught the limitation of claim 23 wherein the infant or young child is or has suffered gut infection of inflammation.  The Examiner also maintains that Prieto and Sprenger were not deficient for the reasons discussed above.  Further, the Examiner notes that Prieto does speak to the ability of oligosaccharides to protect infants from infections of the gastrointestinal tract [col.1, lines 60-65].
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Felicia C Turner/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                   
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.